      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 1 of 32
1/17/2019                          Kate Stith                              Page: 1

  1                    UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF CONNECTICUT
  2

  3

  4    SUSAN BYRNE,                             )
                 Plaintiff,                     )   Civil Action No.
  5                                             )   3:17-CV-01104(VLB)
       VS                                       )
  6                                             )
       YALE UNIVERSITY, INC.,                   )
  7              Defendant.                     )

  8

  9

 10         DEPOSITION OF:      Kate Stith
            DATE:               January 17, 2019
 11         HELD AT:            Madsen, Prestley & Parenteau, LLC
                                105 Huntington Street
 12                             New London, Connecticut

 13

 14

 15

 16

 17

 18

 19

 20

 21             Reporter:    Robin Balletto, RMR, CSR #230

 22
                          Cassian Reporting, LLC
 23                            21 Oak Street
                       Hartford, Connecticut 06106
 24                             860-595-7462

 25

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 2 of 32
1/17/2019                            Kate Stith                        Page: 39

  1    ironic comment at a deposition.

  2                       MS. CHAVEY:     It doesn't translate well

  3         on the record usually.

  4    BY MS. WIKTOR:

  5           Q     I've been known to make that mistake myself,

  6    but go on.

  7           A     Whatever the reviewers wanted to ask her

  8    about, which seems to have been all events in the

  9    department over the last -- over the previous several

 10    years, and sometimes events longer ago than that.

 11           Q     Would it be fair to say that Rolena Adorno

 12    was not pleased about the scope of inquiry?

 13                       MS. CHAVEY:     Objection.

 14                       THE WITNESS:     I don't know.     I never

 15         heard her say I'm displeased.           She was very

 16         concerned that the inquiry seemed to have no

 17         focus, or no clear focus, and seemed to be

 18         interminable.

 19    BY MS. WIKTOR:

 20           Q     What was your understanding about what it was

 21    that had prompted this climate review to be

 22    undertaken?

 23           A     My understanding is that the Yale Daily News

 24    got it right, that in the wake of the anonymous

 25    letter, the provost, I believe with two deans, decided

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 3 of 32
1/17/2019                            Kate Stith                        Page: 40

  1    to undertake an unprecedented thorough review of the,

  2    quote, climate, sometimes the word environment was

  3    used, of the department.

  4           Q     Rolena Adorno was interviewed in person by

  5    the people conducting the climate review on a number

  6    of occasions; is that right?

  7           A     Correct.

  8           Q     Did you attend those interviews?

  9           A     I did.

 10           Q     How many interviews did you attend with

 11    Rolena Adorno?

 12           A     At least four, perhaps five.        I attended

 13    every interview she had with them.

 14           Q     And over what span of time was Professor

 15    Adorno interviewed, and by that I mean, you know,

 16    month and year versus the length of time?

 17           A     I would have to check my calendar and emails,

 18    but I think it began in June, her interviews began in

 19    June and ended in late July, early August.

 20           Q     And Roberto González Echevarría was also

 21    interviewed in connection with this climate review,

 22    correct?

 23           A     That's correct.

 24           Q     And did you attend his interview or

 25    interviews with him?

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 4 of 32
1/17/2019                            Kate Stith                        Page: 42

  1    with anyone else?

  2           A     Not interviews conducted by the climate

  3    review investigators.

  4           Q     Some other interviews?

  5           A     Not interviews.      I did attend a meeting in

  6    the provost's office in December of that year, I

  7    believe it was December of that year, in connection

  8    with the completion of the climate review.

  9           Q     And who else attended that meeting?

 10           A     The dean of the graduate school, the dean of

 11    the Faculty of Arts and Sciences, and Rolena Adorno

 12    and Noël Valis.        There may have been other staff

 13    people there.

 14           Q     And at that time the dean of the Faculty of

 15    Arts and Sciences was Tamar Gendler?

 16           A     Correct.

 17           Q     And the dean of the graduate school was?          Was

 18    it Amy Hungerford?

 19           A     No.   An impressive scientist, a female

 20    scientist.

 21           Q     If it's a memory test, I'm not passing any

 22    better than you are, so...

 23           A     I haven't looked at this material.

 24           Q     So there might have been other staff, but in

 25    terms of people from the Department of Spanish and --

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 5 of 32
1/17/2019                            Kate Stith                        Page: 43

  1    faculty in the Department of Spanish and Portuguese,

  2    or administration, anyone other than the dean of the

  3    graduate school, Tamar Gendler, Rolena Adorno and Noël

  4    Valis?

  5           A     And the provost.

  6           Q     And the provost.      And was the provost

  7    conducting the meeting?

  8           A     Each Yale official had something to say that

  9    was --

 10           Q     So would it be fair to say that the first

 11    interview that you attended in the context of the

 12    climate review was the interview of Noël Valis?

 13           A     That is my recollection closely followed by

 14    Roberto González.        It's possible I've gotten the order

 15    confused, but I believe it was Noël then Roberto.

 16           Q     So between the time of the first interview

 17    that you attended in the context of the climate review

 18    and the meeting that you attended in December of 2015

 19    with Yale administrators, did you attend any other

 20    meetings during that time frame that related to the

 21    climate review?

 22           A     No.

 23           Q     So between the time that you first learned

 24    that a climate review is to be undertaken, and when

 25    you actually attend the first interview, did you

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 6 of 32
1/17/2019                            Kate Stith                         Page: 44

  1    attend any meetings with anyone about the climate

  2    review or the Yale Daily News article or the anonymous

  3    letter?

  4                       MS. CHAVEY:     Objection.

  5                       THE WITNESS:     I met with Rolena helping

  6         her to gather documents responsive to the request

  7         of the climate reviewers.             I may have also met

  8         with Noël prior to her interview and/or Roberto.

  9         I believe I reviewed a document that Roberto

 10         submitted to the climate reviewers.

 11    BY MS. WIKTOR:

 12           Q     So during the period of time, March 25, 2015,

 13    the publication of the Yale Daily News article, and

 14    the meeting in December of 2015 that you attended that

 15    Ben Polak and the deans were present at, did you have

 16    any meetings or discussions with anyone in the

 17    university administration about the climate review,

 18    the Yale Daily News article or the anonymous letter?

 19                       MS. CHAVEY:     Objection.

 20                       THE WITNESS:     Yes.

 21    BY MS. WIKTOR:

 22           Q     And who did you meet or discuss the climate

 23    review, the Yale Daily News article, or the anonymous

 24    letter with?

 25                       MS. CHAVEY:     Objection.

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 7 of 32
1/17/2019                            Kate Stith                        Page: 45

  1                       THE WITNESS:     I spoke with Emily

  2         Bakemeier.

  3    BY MS. WIKTOR:

  4           Q     And who is Emily Bakemeier?

  5           A     She has many titles.          She was in the

  6    provost's office and/or the newly appointed dean of

  7    the Faculty of Arts and Sciences office or both.              She

  8    had been in the provost's office when I first got to

  9    know her.       I think she had a double role.

 10           Q     And so the FAS dean, that was a newish

 11    position at this point, correct?

 12           A     Correct.

 13           Q     So when did you -- was it one discussion with

 14    Emily Bakemeier or multiple?

 15           A     I recall one discussion.

 16           Q     And when did it occur?

 17           A     It would have occurred in early April of

 18    2015, conceivably late March.

 19           Q     And was it an in-person discussion or on the

 20    telephone?

 21           A     On the telephone.

 22           Q     Did you call her or did she call you?

 23           A     I called her, and I believe she called me

 24    back.

 25           Q     How long did the conversation or the

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 8 of 32
1/17/2019                            Kate Stith                        Page: 46

  1    discussion that you had with her last?

  2           A     It was not long.      Four minutes, question

  3    mark.

  4           Q     So tell me everything that you can recall

  5    discussing, or that you can recall was said during

  6    that telephone conversation?

  7           A     Yes, I told her that the chair and other

  8    members of the department were very concerned about

  9    this open-ended climate review, why it was being

 10    undertaken, what its purpose was, and that I did not

 11    think -- I had been convinced by them that it was not

 12    going to be helpful to the department to seek out any

 13    dirty laundry that could be found, or complaints that

 14    one member of the department might have about another,

 15    that I had never heard of such a thing happening

 16    before, and what was the purpose.

 17           Q     Okay.    And what did Emily Bakemeier say?

 18           A     The only thing I recall her saying, that I

 19    presently recall is, it's not just the anonymous

 20    letter.

 21           Q     Did you have an understanding of what she

 22    meant by that?

 23           A     She did not further explain.

 24           Q     What did you take it to mean?

 25           A     I took it to mean that there had been

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 9 of 32
1/17/2019                            Kate Stith                        Page: 47

  1    complaints, I don't know from whom, previous to or in

  2    addition to the anonymous letter.

  3           Q     And what sorts of complaints did you take it

  4    to mean that there had been?

  5           A     I had no idea.

  6           Q     Did you ask her what she meant by it's not

  7    just the anonymous letter?

  8           A     No, but I -- I believe that I had said that

  9    the administration had acted precipitously, and she

 10    was responding to the word precipitously.

 11           Q     Can you recall anything else that was said

 12    during this conversation with Emily Bakemeier?

 13           A     I remember something that I said.

 14           Q     Okay.    What do you remember that you said?

 15           A     That they should have spent the spring

 16    vacation checking on the bona fides of easily

 17    ascertainable allegations that were not true -- that

 18    were easily ascertainably not true, and that they

 19    should have consulted the chair of the department who

 20    was a devoted Yale citizen as they well knew.

 21           Q     Did you tell Emily Bakemeier what allegations

 22    you were referring to in that statement?

 23           A     I did not.

 24           Q     What allegations were you referring to?

 25           A     I believe it related to the procedures and

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 10 of 32
1/17/2019                            Kate Stith                         Page: 50

  1     which they all three noted suggested there were lots

  2     of assailants roaming around.             They have a whole list,

  3     which I think they had already begun to prepare before

  4     this phone call of falsities in that letter.

  5           Q     And did they give that list to you?

  6           A     I certainly reviewed it.          I remember reading

  7     it.

  8           Q     And was it a piece of paper, or was it an

  9     electronic list?

 10           A     A piece of paper.

 11           Q     And who had the piece of paper?

 12           A     I believe Rolena and Noël each wrote their

 13     own list and showed them to me.

 14           Q     Did you keep a copy of either or both of

 15     them?

 16           A     I do not think I did, but I'm not sure.

 17           Q     Do you recall if they were typed or

 18     handwritten?

 19           A     Typed.

 20           Q     Now, in the telephone conversation that you

 21     had with Emily Bakemeier, did you discuss with her

 22     anything that had to do with allegations related to

 23     sexual harassment or sexual misconduct in either the

 24     Yale Daily News article or the anonymous letter?

 25                       MS. CHAVEY:     Objection.

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 11 of 32
1/17/2019                            Kate Stith                          Page: 51

  1                       THE WITNESS:     I may have used words like

  2          while, ambiguous, unsupported allegations.              I was

  3          referring there not just to the sexual misconduct

  4          allegations, but to the allegations about

  5          hostilities and alleged malfunctioning of the

  6          department.

  7     BY MS. WIKTOR:

  8           Q     Was it your understanding that there were not

  9     hostilities among the faculty in that department?

 10           A     No.   There were some hostilities, but not to

 11     the extent alleged.

 12           Q     And what was your understanding -- at the

 13     time that you had this phone call with Emily

 14     Bakemeier -- of what the nature of any hostilities

 15     among the faculty in that department were?

 16           A     The one that Roberto had told me of, which I

 17     think may have been alluded to by the other two, was

 18     that Anibal had not spoken with him for many years and

 19     refused to look at him in the hallway.

 20           Q     And this is Anibal González-Pérez?

 21           A     Correct.

 22           Q     And he is a tenured professor in that

 23     department; is that right?

 24           A     That's right.

 25           Q     Was there only four tenured professors in

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 12 of 32
1/17/2019                            Kate Stith                          Page: 64

  1     of, it purported to have been written by graduate

  2     students in the Department of Spanish and Portuguese;

  3     is that your understanding?

  4           A     That's my understanding.

  5           Q     And was there -- in your discussions with

  6     Rolena Adorno, was there any discussion about who

  7     might have authored that anonymous letter?

  8           A     Oh, there was constant speculation by me and

  9     by each of the three members of the department.              I

 10     believe Roberto told me about speculation among the

 11     graduate students.        Rolena and Roberto and Noël all

 12     told me about conversations or emails with graduate

 13     students in which they, at least one person doubted it

 14     had been written by graduate students -- a graduate

 15     student doubted that it had been written by graduate

 16     students, so yeah, there was, yes.

 17           Q     Now, were there ever names in these

 18     discussions, to the extent that you participated in

 19     them, did either you or the three departmental

 20     members, Noël Valis, Rolena Adorno, Roberto González

 21     Echevarría, ever name any individuals that they

 22     thought, individual or individuals that they thought

 23     or they were speculating might have written this

 24     letter?

 25           A     Yes.

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 13 of 32
1/17/2019                            Kate Stith                          Page: 65

  1           Q     And who were those individuals who were named

  2     as possibly writing the letter?

  3           A     I want to stress the possibly and

  4     speculatively because to this day they will tell you

  5     they do not know, and they do not know.            The names I

  6     recall are -- there are a couple of graduate students

  7     or recent graduate students, whose names I do not

  8     have, and faculty members mentioned were Anibal, Sue

  9     Byrne, Kevin Poole, and David Jackson, as, "Well,

 10     let's think, is there something in here that only

 11     David knew."      Those names would come up.

 12           Q     Okay.    And so in the instances where Sue

 13     Byrne was brought up as "is this the person who could

 14     have written the letter," what was the discussion to

 15     the extent that you were present for or participated

 16     in?

 17           A     Well, I recall that after seeing Sue Byrne's

 18     letter of April 1st requesting recusal of at least

 19     Roberto and Rolena, I thought to myself, and

 20     articulated to them, that the person who wrote that

 21     could have participated in the writing of the

 22     anonymous letter.

 23           Q     The person who wrote that being --

 24           A     Sue Byrne.

 25           Q     Okay.    So having seen Sue Byrne's April 1st

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 14 of 32




            Exhibit 155
      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 15 of 32
1/17/2019                            Kate Stith                         Page: 68

  1     given -- and I don't remember Sue Byrne's words as

  2     recounted to me, but given what Sue Byrne said to

  3     Rolena in the doorway of her office, which are two

  4     different things.

  5           Q     So as recounted to you by Rolena, the

  6     reference that Rolena made in the faculty meeting

  7     about people who had, or faculty who participated in

  8     the Yale Daily News article, did you get a sense that

  9     she was taking a positive view of this participation

 10     or a negative view?

 11           A     No, a negative view because all the faculty

 12     quoted said negative things.

 13           Q     Okay.    So Sue Byrne was quoted and named in

 14     the article, correct?

 15           A     Yes.    Although she said the most positive

 16     things of anybody in the article, positive about her

 17     own relationship.

 18           Q     Did you discuss with Rolena Adorno the sort

 19     of relative positivity or negativity of Sue Byrne's

 20     statements to the Yale Daily News?

 21           A     No, but I do think that I remarked to Rolena,

 22     or she remarked to me, and I agreed, that Sue Byrne's

 23     comments about getting along with people and expecting

 24     to get tenure were strategically smart on her part to

 25     have in the article.

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 16 of 32
1/17/2019                             Kate Stith                          Page: 71

  1            A     Yes, she did.

  2            Q     And was it your understanding that she

  3     thought or suspected it had something to do with the

  4     climate review or someone -- strike that.

  5                  It had -- it was in some way connected to the

  6     climate review or the anonymous letter?

  7                        MS. CHAVEY:     Objection.

  8                        THE WITNESS:     I'm not allowed to ask

  9           questions, but I would like to ask.           As I recall,

 10           this was -- there were two events, and one

 11           involved snow, suggesting that this was before the

 12           anonymous letter.       Is that right?

 13     BY MS. WIKTOR:

 14            Q     So would you describe for me, please, what

 15     your understanding of the events that were -- that

 16     occurred at -- were they both at Rolena's home?

 17            A     My understanding is yes.

 18            Q     So what were the circumstances as you

 19     understood them?

 20            A     The first was that Rolena discovered that

 21     someone had thrown an object through a window breaking

 22     it.    I believe there was a second event that someone's

 23     footsteps were seen in the snow going up from the

 24     street to the place where that window is.             Footsteps

 25     seen by, I believe, a neighbor.

                                Cassian Reporting, LLC
                   (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 17 of 32
1/17/2019                            Kate Stith                         Page: 72

  1           Q     So were the footsteps seen close in time to

  2     when the window was broken?

  3           A     Close in time, but my recollection is being

  4     told that they're two separate days.

  5           Q     Did you have any discussions with Rolena

  6     Adorno about who may be responsible for these

  7     incidents at her home?

  8           A     Yes.

  9           Q     What individual or individuals were named as

 10     possibly being involved?

 11           A     One person that we speculated about was Sue

 12     Byrne's husband.

 13           Q     Any other individuals?

 14           A     I remember asking Rolena, well, maybe it can

 15     be a graduate student, and her looking at me with

 16     exasperation and saying, I do not have hostile

 17     relations -- none of my graduate students would do

 18     such a thing.       Now, you have to understand these

 19     conversations occurred some months after the broken

 20     window.

 21           Q     Now, did you have any dis- --

 22                        MS. CHAVEY:    Had you finished your

 23          answer?

 24                        THE WITNESS:    Yes.

 25     BY MS. WIKTOR:

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 18 of 32
1/17/2019                            Kate Stith                         Page: 74

  1     back of the house and could not be seen from the

  2     street.     So it was in the back half of the house and,

  3     as I recall, there was a wall, there is a wall,

  4     concrete wall, then a little walking area, and then

  5     the house with the window in it.          So one would have

  6     had to go around -- maybe there are even stairs there

  7     to go down to the little walking area, and one would

  8     have had to go around the house and pick this window,

  9     which cannot be observed from the street, or I believe

 10     from the neighbors, because of this concrete wall.

 11     That's my best recollection.

 12                 I don't remember discussing that particular

 13     fact with Rolena, but the removed presence of the

 14     window was obvious to both of us, removed location,

 15     excuse me.

 16           Q     So it was -- how did Sue Byrne's husband come

 17     up as the possible culprit?

 18                       MS. CHAVEY:     Objection.

 19                       THE WITNESS:     I do not know how he came

 20          up.    Remember, this occurred before I got

 21          involved.      So I would be speculating if I -- I

 22          don't know how Rolena came up with that.

 23     BY MS. WIKTOR:

 24           Q     Did she tell you anything that she knew or

 25     understood about Sue Byrne's husband that led her to

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 19 of 32
1/17/2019                            Kate Stith                         Page: 79

  1     something like the usual suspects, or something, or

  2     the possible suspects, and planned to get the IP

  3     addresses of Sue Byrne and recent graduate students

  4     who didn't like Roberto, colleagues such as Anibal who

  5     didn't like Roberto, but as I say, I never got that

  6     far, because it turns out that these were people using

  7     Yale servers, and they don't have a unique IP address.

  8           Q     Why was Sue Byrne on the list of the usual or

  9     possible suspects, as you describe it?

 10           A     Because she had written very hostile things

 11     about him in her April 1st letter and wanted him

 12     recused and would have an interest in -- or would not

 13     be adverse to having something written that's

 14     embarrassing to him.

 15           Q     Well, at this point it's almost a year after

 16     her April 1, 2015, letter.         Is that your understanding

 17     of the amount of time that's passed?

 18           A     Okay.    Now that you say that I think that's

 19     right.     So this is 2016 we're talking about?

 20           Q     Yes.

 21                        MS. CHAVEY:    And that's not disputed

 22          between the parties, those dates.

 23                        MS. WIKTOR:    Thank you, Tory.

 24                        THE WITNESS:    Well, you have to

 25          understand that there were people obviously out to

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 20 of 32
1/17/2019                             Kate Stith                         Page: 125

  1     thinking that these people would not vote on the

  2     merits, this would have been a good time to bring it

  3     up.

  4            Q     Now, is there some written policy or

  5     procedure by which a junior faculty member can bring a

  6     motion to the provost about his or her tenure vote?

  7                        MS. CHAVEY:     Objection.

  8                        THE WITNESS:     No.    In fact, I think the

  9           conflict of interest policy is stated with -- that

 10           it's the decision of the tenured faculty member

 11           whether he has a conflict of interest.           I don't

 12           think there's any procedure for determining -- for

 13           somebody else to determine whether there is a

 14           conflict of interest.        That's the written law.        In

 15           practice, I think that deans and department chairs

 16           probably say, given he divorced your cousin, you

 17           know, it's just going to look better if you're not

 18           on this, and that's not forcing anybody off, but

 19           that's just reasoning with people.

 20     BY MS. WIKTOR:

 21            Q     Now, so to use your example where, I guess,

 22     the junior faculty -- so who -- is it the senior

 23     faculty member who divorced the cousin, or the junior?

 24            A     No, the junior.

 25            Q     So the junior faculty member divorced the

                                Cassian Reporting, LLC
                   (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 21 of 32
1/17/2019                            Kate Stith                       Page: 139

  1     attended with Noël Valis and with Roberto González

  2     Echevarría, were either of -- was Sue Byrne's name

  3     brought up in either of those interviews?

  4           A     I'm sorry, I must have missed, interviews

  5     with --

  6           Q     With Noël Valis and Roberto González

  7     Echevarría in the context of the climate review?

  8           A     Yes.

  9           Q     And so was Sue Byrne's name brought up in

 10     both interviews?

 11           A     I'm sure it was.      I don't recall specifically

 12     what came up with Noël.         I know that with Rolena it

 13     was a long -- I mean, it was the whole lead process,

 14     it was the letters from Sue Byrne in, if I'm recalling

 15     right, January, it was the recusal letter, it was --

 16     yeah, they went through everything.           All of the

 17     documents mentioned her name as the subject of

 18     questioning.

 19           Q     And did you have a belief about whether or

 20     not the climate review, the convening of the climate

 21     review, or the ordering of it, I suppose, had

 22     something to do with Sue Byrne?

 23           A     Well, I suspected.       As I mentioned, that she

 24     complained to somebody about Roberto and Rolena being

 25     biased against her or whatever, but I did not have any

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 22 of 32
1/17/2019                            Kate Stith                       Page: 140

  1     basis in fact for that other than Emily's statement to

  2     me, and followed by her -- well, I had already seen

  3     her January letter, so I probably could have -- it

  4     would have been odd, maybe, if she didn't bring that

  5     to somebody else's attention, but it didn't occur to

  6     me then.      I mean, really, it was the April letter.

  7           Q     So based on your interactions with the three

  8     senior faculty in Spanish and Portuguese, did you have

  9     an understanding of whether Rolena Adorno believed

 10     that the climate review was somehow connected to

 11     complaints Sue Byrne had made, or possibly had made?

 12                       MS. CHAVEY:     Objection.

 13                       THE WITNESS:     As I mentioned, I do not

 14          recall discussing my informed speculation about

 15          that with Rolena.       I think, as I already

 16          mentioned, that both of us speculated that she

 17          might have participated in the anonymous letter,

 18          and that certainly was a triggering event, so --

 19          and I do not recall if the climate reviewers

 20          specifically asked that question of Rolena or

 21          anyone else.

 22     BY MS. WIKTOR:

 23           Q     Now, in the interview of Roberto González

 24     Echevarría that you attended, did Sue Byrne's name

 25     come up?

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 23 of 32
1/17/2019                            Kate Stith                         Page: 141

  1           A     Yes.

  2           Q     And what was -- tell me everything you can

  3     recall that had to do with Sue Byrne that was brought

  4     up in that interview?

  5           A     I do not recall much.         That interview was

  6     itself only an hour, Roberto read his statement; they

  7     seemed uninterested.        They did ask him whether he had

  8     ever engaged in inappropriate sexual conduct, sexual

  9     harassment.      They asked this generally, did not attach

 10     any name to it, and did not attach any statute of

 11     limitation; it was very broad ended.            They may have

 12     gone through the list of other faculty members or

 13     graduate students, but initially they asked very

 14     broadly, and I remember thinking ever in his life, but

 15     there was nothing -- and he denied that he had ever

 16     done so to anyone.

 17           Q     Okay.    So specifically to the extent that Sue

 18     Byrne came up in Roberto González Echevarría's

 19     interview, what was the context?

 20           A     What I just -- the name Sue Byrne, let me

 21     think.     I do not recall, other than, again, possibly

 22     listing her as one of the people that you ever had

 23     misconduct towards in the list of names, I do not

 24     recall.     They did not seem particularly interested in

 25     his explanation of why he thought she did not deserve

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 24 of 32
1/17/2019                            Kate Stith                       Page: 142

  1     tenure, so that was cut off, because they really

  2     didn't ask it.       He sort of volunteered it.       So I

  3     assume they covered this in their climate review

  4     report.     I do not know how accurate that report is

  5     since I have not seen it.

  6           Q     Now, this listing of people who --

  7           A     This possible listing because they did that

  8     for at least one of the people.            I think it was

  9     Roberto.      I think it was Jamaal who said, okay, now

 10     you've been asked generally, but let me ask you, and I

 11     think he asked with respect to a whole bunch of names,

 12     but also a whole bunch of different activities, you

 13     know: sexual touching, sexual harassment, quid pro

 14     quo, something else, stalking.            I think he listed the

 15     whole thing.

 16           Q     So who were the names on the list of names

 17     he --

 18           A     For some reason I do recall that it was not

 19     just faculty, because I recall that a lector was -- a

 20     lector's name was among the people.

 21           Q     Were the people on the list all female?

 22           A     I believe so.

 23           Q     And was it more than ten people?

 24           A     I cannot recall, and I am really building a

 25     memory here, just because I remember Jamaal

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 25 of 32
1/17/2019                            Kate Stith                       Page: 144

  1     wondering what he thinks he's doing, but...

  2           Q     Okay.    So initially -- I think initially you

  3     said Rolena was not on the list, and then you said she

  4     might be?

  5           A     Yes, because I would have been surprised to

  6     hear Rolena's name on the list, but why would I be

  7     surprised if he's just naming anybody.            I don't

  8     remember if Ginny Gutierrez was.          I do not remember

  9     except for this one lector, and that, again, is a

 10     faint memory, but it is a specific one.

 11           Q     So you said that the climate reviewers -- so

 12     were each of the interviews that you attended with

 13     these three faculty members, were Barbara Gorin and

 14     Jamaal Thomas both in attendance?

 15           A     Yes.

 16           Q     Okay.    Other than you, the interviewee,

 17     Mr. Thomas, Ms. Gorin, were there any other

 18     individuals present during any of those interviews?

 19           A     No.

 20           Q     So you indicated that Roberto González

 21     Echevarría offered, or he put forth an explanation for

 22     why he didn't think Sue Byrne should get tenure

 23     that --

 24           A     He started to put it forth, but they -- I

 25     think they were asking not about the ultimate

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 26 of 32
1/17/2019                            Kate Stith                        Page: 145

  1     decision, but something that he said about Sue Byrne,

  2     or somebody reported that he said about Sue Byrne that

  3     was in a document that they had about Sue Byrne.

  4           Q     Okay.    And so this is in the spring of 2015,

  5     correct?

  6           A     Right.

  7           Q     And Sue Byrne was set to come up for tenure

  8     the following academic year, correct?

  9           A     Yes, as far as I know.        I know that the

 10     matter had been put on hold, and I frankly did not

 11     know or ask exactly when it would be completed.              I do

 12     know that Rolena was upset that the climate review

 13     stopped the clock as to some aspects of getting on

 14     with Sue Byrne's matter.

 15           Q     Now, was there anything concerning about a

 16     senior faculty member giving an explanation for why he

 17     didn't think a junior faculty member deserved tenure

 18     before the tenure application had been submitted?

 19           A     No.   They may have asked Roberto but I don't

 20     recall this, I have to tell you.           It doesn't mean it

 21     didn't happen, but they may have asked him what did

 22     you mean, or did you say to Sue Byrne nobody at Yale

 23     gets tenure, what did you mean by that.

 24           Q     And his response was not -- was about why he

 25     didn't think Sue Byrne should get tenure?

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 27 of 32
1/17/2019                            Kate Stith                           Page: 201

  1     there?

  2           A     I believe -- there are two items that Rolena

  3     mentioned.      One was ripping down her MLA prize

  4     announcement from the department bulletin board, but

  5     the more important one was the win- -- when she uses

  6     plural, "The windows at home were broken," and as we

  7     discussed, I speculated that that was done by -- here

  8     I say agents, since I don't know who.           I don't know

  9     who else would have this hostility towards Rolena,

 10     let's put it that way, besides Sue Byrne, but I don't

 11     think she personally did this.

 12           Q     Right.    So you think her husband broke the

 13     window at Rolena's house?

 14           A     I think that is a plausible possibility,

 15     that's all.      As an investigator, I would have to do a

 16     lot more before I say I think that.

 17           Q     At any point from 2015 until we sit here

 18     today, have you identified any other individuals that

 19     you think it's plausibly possible broke windows at

 20     Rolena Adorno's house other than Sue Byrne's husband?

 21           A     I asked Rolena if there were any graduate

 22     students, and I told you she was taken aback.                No

 23     one -- she had positive relationships with all her

 24     graduate students.        I left it at that.

 25                 It's possible that there is -- she got along

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 28 of 32
1/17/2019                            Kate Stith                             Page: 211

  1           A     Yes.

  2           Q     So, then, is it still your testimony that

  3     Rolena didn't attribute that action to Sue Byrne?

  4                        MS. CHAVEY:    Objection.

  5                        THE WITNESS:    Well, she says it's all

  6          about Sue Byrne.       I don't think she attributes the

  7          action; and, of course, she's speculating there.

  8          I think, Kate, that it's all about Sue Byrne, she

  9          thought that at the moment.          I don't think that's

 10          saying Sue Byrne did these things.           She mentions

 11          the footprints in the snow and the open gate later

 12          in the month after the window was broken.               Just

 13          strange events, petty events directed at her and

 14          at Roberto, she also mentions.          And so she's

 15          saying it's all about Sue Byrne there, and exactly

 16          what she meant by that, you would have to ask her.

 17     BY MS. WIKTOR:

 18           Q     Okay.    So you didn't take it to mean that she

 19     suspected Sue Byrne of being involved in anything

 20     other than the vandalism at her house?

 21                        MS. CHAVEY:    Objection.

 22                        THE WITNESS:    I don't know what she --

 23          she feels clearly that she and Roberto are the

 24          targets of a lot of hostility, and she thinks it

 25          relates to Sue Byrne, she says here.

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 29 of 32
1/17/2019                            Kate Stith                       Page: 219

  1           A     Yes.

  2           Q     Is that why you conclude that what you meant

  3     was LS?

  4           A     Yes.

  5           Q     And who is Lorraine Siggins?

  6           A     She is the head of psychiatry at the Yale

  7     Health Service.

  8           Q     And did you know Lorraine Siggins yourself?

  9           A     I have spoken with Lorraine Siggins in

 10     connection with students.

 11                         (Plaintiff's Exhibit 59, Document Bates

 12     stamped Byrne 004847 through 48:          Marked for

 13     Identification.)

 14     BY MS. WIKTOR:

 15           Q     Showing you Plaintiff's 59.        This is

 16     Defendant's Bates number Byrne 004847 through 48, and

 17     this is an email exchange, July 15, 2015.

 18                 Do you recognize this as an email exchange

 19     that you participated in with Rolena Adorno in July

 20     of 2015?

 21           A     Yes.

 22           Q     So turning your attention to your email,

 23     which is the second one on the page.           At Number 1

 24     there you write, "Did you notice today that Mr. Hines

 25     asked for the exact date of the Saturday when you

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 30 of 32
1/17/2019                            Kate Stith                       Page: 222

  1     who EP is?

  2           A     Yes.    This is about an entirely different

  3     matter.     EP here would be Emma Platoff, a reporter for

  4     the Yale Daily News who wrote the article about the

  5     anonymous letter.       I believe she wrote a November 2014

  6     article, before then she may have written articles

  7     negative of the department.          And by a strange error on

  8     somebody's part, Rolena was given a copy of

  9     correspondence between Sue Byrne and Emma Platoff

 10     prior to the March 25th article.

 11           Q     What is the reason that you bring this up in

 12     this email?

 13           A     I'm just always thinking trying to figure out

 14     who is behind all this, and who has done what to whom,

 15     and I think that it was relatively recently before

 16     this date, July 15th, but it could have happened a

 17     while ago.      And I'm just still thinking about it, that

 18     Rolena was contacted by another professor of Spanish

 19     literature named Ann, who I believe is at the

 20     University of Miami, and as Ann had had a most curious

 21     interaction with Sue Byrne, which included Sue Byrne

 22     sending copies to Ann of her correspondence, if I

 23     recall this correctly, with Emma Platoff.

 24           Q     So would it be correct to infer that sort of

 25     what you're getting at in that Number 2 paragraph

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 31 of 32
1/17/2019                             Kate Stith                      Page: 223

  1     there is that Sue Byrne might be responsible for the

  2     anonymous letter?

  3            A     Yes.    One hypothesis here is that Sue Byrne

  4     gave Emma Platoff this negative stuff about the

  5     department, Platoff didn't publish it, and so then Sue

  6     Byrne presumably, with others, sent around the

  7     anonymous letter.        And the reason for that speculative

  8     hypothesis is that Sue Byrne's emails with Emma

  9     Platoff included curious statements such as, I didn't

 10     want -- I mean, I would have to look at them, but they

 11     didn't really make sense about why she was sending --

 12     why she was sending to Ann her earlier correspondence

 13     with Emma Platoff, which, in fact, sort of suggested

 14     that before the anonymous letter Sue Byrne was saying

 15     very similar negative things about the department to

 16     the Yale Daily News.         In addition and separately from

 17     this hypothesis they had to move to the anonymous

 18     letter because the initial approach to Emma Platoff

 19     didn't pan out.

 20                  Quite separately there was a strange

 21     interaction between Sue Byrne and this professor, Ann,

 22     whose last name I forget.          I think her name was Ann.

 23            Q     Did you ever ask Sue what her motivations

 24     were in talking to Emma Platoff or to this professor

 25     Ann?

                                Cassian Reporting, LLC
                   (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-155 Filed 05/15/19 Page 32 of 32
1/17/2019                           Kate Stith                        Page: 243

  1                       CERTIFICATE OF REPORTER

  2           I, Robin Balletto, a Registered Professional

  3     Reporter/Notary Public within and for the State of

  4     Connecticut, do hereby certify there came before me,

  5     on the 17th day of January, 2019, the following named

  6     person, to wit:      KATE STITH, who was by me duly sworn

  7     to testify to the truth and nothing but the truth;

  8     that she was thereupon carefully examined upon her

  9     oath and her examination reduced to writing under my

 10     supervision; that this deposition is a true record of

 11     the testimony given by the witness.

 12           I further certify that I am neither counsel for,

 13     related to, nor employed by any of the parties to the

 14     action in which this deposition is taken; and further,

 15     that I am not a relative or employee of any attorney

 16     or counsel employed by the parties hereto, nor

 17     financially or otherwise interested in the outcome of

 18     the action.

 19           WITNESS my hand and affixed my seal this 2nd day

 20     of February, 2019.

 21

 22

 23

 24                                       Robin Balletto, RMR

 25              My commission expires:          October 31, 2023

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
